DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 61/706,357 (filed on 09/27/2012) under 35 U.S.C. 119(e) is acknowledged.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 24-25 of U.S. Patent No. 9,676,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

In regards to claim 1 of the instant application, claims 1, 4, and 25 in the U.S. Patent 9,676,444 B2 recites, an electronic rear derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the bicycle (“a base member attachable to the bicycle along a mounting axis” in claim 1); a movable member having a cage assembly attached thereto (“a movable member having a cage assembly attached thereto” in claim 1); a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis, the linkage coupling the movable member to the base member and operative to enable movement of the movable member relative to the base member” in claim 1); a battery supported by the electronic rear derailleur (“a power source disposed on the rear derailleur rearward of the pivot axes” in claim 1; “the power source is a battery configured for removable attachment to the base member” in claim 25); wherein, at least one pivot disposed between the battery and the movable member couples the base member to the linkage (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis” in claim 1; “a power source disposed on the rear derailleur rearward of the pivot axes” in claim 1; “the linkage includes link pins on which the linkage pivots, the link pins defining the pivot axes” in claim 4) (claims 1 and 4 disclose, the pivot axis being defined by the linkage pivots of the linkage that extends between the base member and the movable member; where the power source/ battery is located rearward of said pivot axes. Therefore, it is clear that the pivot axes are disposed between the power source/ battery and the movable member).

In regards to claims 2-3, and 7 of the instant application, claims 1, 4, and 24 in the U.S. Patent 9,676,444 B2 recites, the cage assembly being pivotally connected to the movable member (“a movable member having a cage assembly attached thereto” in claim 1); the cage assembly comprising a rotatable cage member configured for engagement of a chain of the bicycle (“the cage assembly comprises at least one wheel configured to engage with a chain” in claim 24); and the at least one pivot comprising a first pivot having a first pivot axis and a second pivot having a second pivot axis (“the linkage includes link pins on which the linkage pivots, the link pins defining the pivot axes” in claim 4).

In regards to claim 16 of the instant application, claims 1 and 25 in the U.S. Patent 9,676,444 B2 recites, an electronic derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the bicycle (“a base member attachable to the bicycle along a mounting axis” in claim 1); a movable member (“a movable member having a cage assembly attached thereto” in claim 1); a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis, the linkage coupling the movable member to the base member and operative to enable movement of the movable member relative to the base member” in claim 1); and a battery supported by the electronic derailleur (“a power source disposed on the rear derailleur rearward of the pivot axes” in claim 1; “the power source is a battery configured for removable attachment to the base member” in claim 25) that is disposed rearward of the linkage (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis” in claim 1; “a power source disposed on the rear derailleur rearward of the pivot axes” in claim 1).

Claim Objections

Claims 13 is objected to because of the following informalities that requires appropriate corrections:
In claim 13, line 8, the limitation “supported by the electronic rear derailleur disposed rearward of the base” should read “supported by the electronic rear derailleur and disposed rearward of the base”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11--16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “a battery supported by the electronic rear derailleur” (in line 6) renders the claim vague and indefinite. Based on examiner’s understanding of the claim 1, the battery is part of the claimed electronic rear derailleur. Therefore, it is unclear how a battery that forms the electronic rear derailleur can also be supported by said electronic rear derailleur. In other words, claim 1 limitations appears to contradictorily describe the battery as a component of the electronic rear derailleur, while also describing it as an external component that is simply being supported by said electronic rear derailleur. Is the battery a part of the electronic rear derailleur that is supported by and/ or mounted to another component/ feature of said electronic rear derailleur? Clarification by the applicant is required. 

Claims 2-7 and 11-12 depends from parent claim 1. Subsequently, claims 2-7 and 11-12 are also reject as being indefinite for the reasons set forth above.

Claim 13 limitation “a battery supported by the electronic rear derailleur” (in line 8) renders the claim vague and indefinite. Based on examiner’s understanding of the claim 13, the battery is part of the claimed electronic rear derailleur. Therefore, it is unclear how a battery that forms the electronic rear derailleur can also be supported by said electronic rear derailleur. In other words, claim 13 limitations appears to contradictorily describe the battery as a component of the electronic rear derailleur, while also describing it as an external component that is simply being supported by said electronic rear derailleur. Is the battery a part of the electronic rear derailleur that is supported by and/ or mounted to another component/ feature of said electronic rear derailleur? Clarification by the applicant is required. 

Claims 14-15 depends from parent claim 13. Subsequently, claims 14-15 are also reject as being indefinite for the reasons set forth above.

Claim 16 limitation “a battery supported by the electronic rear derailleur” (in line 6) renders the claim vague and indefinite. Based on examiner’s understanding of the claim 16, the battery is part of the claimed electronic derailleur. Therefore, it is unclear how a battery that forms the electronic derailleur can also be supported by an electronic rear derailleur. In other words, claim 16 limitations appears to contradictorily describe the battery as a component of the electronic derailleur, while also describing it as an external component that is supported by a distinct electronic rear derailleur. Is the battery a part of an electronic rear derailleur that is somehow connected/ communicatively linked to the claimed electronic derailleur? Clarification by the applicant is required. 

Claim 16 recites the limitation “the electronic rear derailleur” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuda (U.S. PGPUB 2006/0100045 A1), in view of Ishikawa (U.S. PGPUB 2007/0037645 A1).

In regards to claim 1, Fukuda teach (Figures 1 and 7) an electronic rear derailleur (rear derailleur 352) for a bicycle (bicycle 4) comprising: a base member (base member 100) for attachment to a frame member (rear part 8a of the frame 8) of the bicycle (bicycle 4); a movable member (movable member 304) having a cage assembly (chain guide 108) attached thereto; a linkage (moving mechanism 130, which consist of the first link member 120 and the second link member 124) coupling the movable member (movable member 304) to the base member (base member 100) and operative to permit movement of the movable member (movable member 304) relative to the base member (base member 100); and a battery (power supply 94, which consist of a replaceable primary or secondary battery); wherein, at least one pivot (two pins that pivotally connects the first link member 120 and the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 below) disposed between the base member (base member 100) and the movable member (movable member 304) so as to couple said base member (base member 100) to the linkage (moving mechanism 130) (see also paragraph 0029; examiner also notes that the rear derailleur 352 has substantially the same structural and functional configuration as the rear derailleur 52 illustrated in figure 2-6 and paragraphs 0014-0028, with the exception of the housing unit 374, the motor 206, the gear reduction mechanism 210, and the gear shift control circuit 216, all being disposed on the movable member 304 instead of the base member 100). Yet, the battery (power supply 94) that supply electrical power to the electronic rear derailleur (rear derailleur 352) taught by Fukuda is not supported by said electronic rear derailleur (rear derailleur 352) and is located at a position that is spaced away from the electronic rear derailleur (rear derailleur 352); therefore, the at least one pivot (two pins that pivotally connects the first link member 120 and the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 below) of said electronic rear derailleur (rear derailleur 352) is not disposed between the battery (power supply 94) and the movable member (movable member 304).
Whereas, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) for a bicycle (bicycle 101) comprising: a base member (mounting member 12f and frame mounting base 90) for attachment to a frame member (seat tube 102a of the frame 102) of the bicycle (bicycle 101); and a battery (batteries 48 held within the power supply 32 of the power supply unit 20) that supply electrical power to the electronic derailleur (front derailleur 97f); wherein, the battery (batteries 48 held within the power supply 32 of the power supply unit 20) is attached to the base member (mounting member 12f and frame mounting base 90) so as to be supported by the electronic derailleur (front derailleur 97f).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fukuda’s electronic rear derailleur with an additional battery that is mounted on the base member of said electronic rear derailleur (or that is supported by the base member of said electronic rear derailleur), as suggested by Ishikawa. Since the battery on the bicycle taught by Fukuda is configured to supply electrical power to multiple different components (i.e. front derailleur), configuring the electronic rear derailleur with its own independent battery would be advantageous in ensuing that electrical power is directly supplied to the electronic rear derailleur in an event the other battery on the bicycle becomes spent. Thereby, ensuing at least the electronic rear derailleur on said bicycle is able to function appropriately even when the front derailleur on said bicycle becomes inoperative. Furthermore, Fukuda teach a long power cable extending along the frame of the bicycle from the battery to the electronic rear derailleur in order to supply necessary electrical power to said electronic rear derailleur; because of this, it is plausible that the electrical power supply from the battery to the electronic rear derailleur can be interrupted if said power cable becomes damaged. Thus, it is beneficial to attach a battery to the base member of the electronic rear derailleur such that a need for such a long power cable is eliminated, and to guarantee that the electrical power from the battery to the electronic rear derailleur is uninterrupted. 

    PNG
    media_image1.png
    844
    641
    media_image1.png
    Greyscale


In regards to claims 2-6, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the cage assembly (chain guide 108) being pivotally connected to the movable member (movable member 304); the cage assembly (chain guide 108) comprises a rotatable cage member (tension pulley 116) configured to engage with a chain (chain 60) of the bicycle (bicycle 4); the rotatable cage member (tension pulley 116) configured to apply a tensioning force to the chain (chain 60); and the electronic rear derailleur (rear derailleur 352) additionally comprising a biasing element (biasing member that is mounted between the movable member 304 and the chain guide 108, as described in paragraph 0019) configured to rotationally bias the cage assembly (chain guide 108) relative to the movable member (movable member 304); wherein, the biasing element (biasing member that is mounted between the movable member 304 and the chain guide 108, as described in paragraph 0019) is a spring (paragraph 0019 disclose, the biasing member that is mounted between the movable member 304 and the chain guide 108 being a coil spring) configured to reduce play or backlash (see also paragraphs 0014-0028; examiner also notes that the rear derailleur 352 has substantially the same structural and functional configuration as the rear derailleur 52 illustrated in figure 2-6, with the exception of the housing unit 374, the motor 206, the gear reduction mechanism 210, and the gear shift control circuit 216, all being disposed on the movable member 304 instead of the base member 100).

In regards to claims 7 and 12, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the at least one pivot (two pins that pivotally connects the first link member 120 and the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 above) comprising a first pivot (lower pin that pivotally connects the first link member 120 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 above) having a first pivot axis (central axis extending along the lower pin that pivotally connects the first link member 120 to the movable member 304, as illustrated in modified figure 7 above) and a second pivot (upper pin that pivotally connects the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 above) having a second pivot axis (central axis extending along the upper pin that pivotally connects the second link member 124 to the movable member 304, as illustrated in modified figure 7 above); and the electronic rear derailleur (rear derailleur 352) additionally including a motor (electric motor 206) that is disposed on the movable member (movable member 304) and operative to move the movable member (movable member 304) relative to the base member (base member 100).

In regards to claim 11, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Ishikawa further teach (Figures 1-6), the battery (batteries 48 held within the power supply 32 of the power supply unit 20) comprising a removable battery housing (battery accommodating portion 32a of the power supply 32) for supporting and holding said battery (batteries 48 held within the power supply 32 of the power supply unit 20). Henceforth, when the electronic rear derailleur taught by Fukuda is modified using suggestion in Ishikawa reference as detailed above in the claim 1 rejection statement (that is, when a battery is attached to the base member in Fukuda’s electronic rear derailleur), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting electronic rear derailleur includes a battery with a removable battery case. Providing an electronic rear derailleur with its own independent battery is advantageous for the same reasons set forth above in the claim 1 rejection statement. In addition, configuring said battery in the improved electronic rear derailleur with a removable battery housing will enable the battery to be appropriately mounted/ supported on the base member, while also allowing a user to easily replace/ remove the battery from the base member when required.

In regards to claim 13, Fukuda teach (Figures 1 and 7) an electronic rear derailleur (rear derailleur 352) for a bicycle (bicycle 4) comprising: a base member (base member 100) for attachment to a frame member (rear part 8a of the frame 8) of the bicycle (bicycle 4); a movable member (movable member 304); a linkage (moving mechanism 130, which consist of the first link member 120 and the second link member 124) coupling the movable member (movable member 304) to the base member (base member 100) and operative to permit movement of the movable member (movable member 304) relative to the base member (base member 100); a cage assembly (chain guide 108) being pivotally attached to the movable member (movable member 304) and configured to impart a chain tensioning force on a chain (chain 60) of the bicycle (bicycle 4) in a chain tensioning direction (forward-backward direction with respect to the running direction of the chain 60); and a battery (power supply 94, which consist of a replaceable primary or secondary battery) that supply electrical power to the electronic rear derailleur (rear derailleur 352) (see also paragraph 0029; examiner also notes that the rear derailleur 352 has substantially the same structural and functional configuration as the rear derailleur 52 illustrated in figure 2-6 and paragraphs 0014-0028, with the exception of the housing unit 374, the motor 206, the gear reduction mechanism 210, and the gear shift control circuit 216, all being disposed on the movable member 304 instead of the base member 100). Yet, the battery (power supply 94) in Fukuda is not supported by the electronic rear derailleur (rear derailleur 352) nor is it disposed rearward of the base member (base member 100) of the electronic rear derailleur (rear derailleur 352) in the chain tensioning direction (forward-backward direction with respect to the running direction of the chain 60); on the contrary, said battery (power supply 94) is located at a position that is spaced away from the electronic rear derailleur (rear derailleur 352).
However, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) for a bicycle (bicycle 101) comprising: a base member (mounting member 12f and frame mounting base 90) for attachment to a frame member (seat tube 102a of the frame 102) of the bicycle (bicycle 101); and a battery (batteries 48 held within the power supply 32 of the power supply unit 20) that supply electrical power to the electronic derailleur (front derailleur 97f); wherein, the battery (batteries 48 held within the power supply 32 of the power supply unit 20) is fixed to the base member (mounting member 12f and frame mounting base 90) so as to be supported by the electronic derailleur (front derailleur 97f).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fukuda’s electronic rear derailleur with an additional battery that is mounted on the base member of said electronic rear derailleur (or that is supported by the base member of said electronic rear derailleur), as suggested by Ishikawa. Such a configuration is advantageous for the same reasons set forth above in the claim 1 rejection statement. Furthermore, it would be ideal to position/ attach said battery at the rear end of the base member in a chain tensioning direction so as to prevent the battery from impeding the displacement of the electronic rear derailleur relative to the frame member/ frame of the bicycle (i.e. by engaging the frame member/ frame of the bicycle or by wedging between the frame member/ frame of the bicycle and the electronic rear derailleur), and to prevent the battery from interfering with proper movement of the cage assembly, the movable member, and/ or the linkage during operation.

In regards to claims 14-15, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the base member (base member 100) being disposed farther rearward of a frame (frame 8) of the bicycle (bicycle 4) in the chain tensioning direction (forward-backward direction with respect to the running direction of the chain 60) than any other components of the electronic rear derailleur (rear derailleur 352). Yet, Fukuda alone fail to disclose, a battery being fixed to the base member (rear derailleur 352) at a positioned behind the frame (frame 8) and behind all other components of the electronic rear derailleur (rear derailleur 352) in the chain tensioning direction (forward-backward direction with respect to the running direction of the chain 60).
While, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) comprising: a battery (batteries 48 held within the power supply 32 of the power supply unit 20) that is attached to a base member (mounting member 12f and frame mounting base 90) at a location that is away from all other moving components of said electronic derailleur (front derailleur 97f).
Resultingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to fix the battery in the modified electronic rear derailleur taught by Fukuda in view of Ishikawa, at the rear end of the base member that is located reward of both the frame of the bicycle and all other components of said electronic rear derailleur in the chain tensioning direction. Mounting the battery on the base member (which is the rearmost component of Fukuda’s electronic rear derailleur) at a location that is spaced away from any movable components of the electronic rear derailleur (for example, the rearmost end of said base member) would have been a trial solution for one of ordinary skill in the art looking to prevent interaction between the battery and the movable member, linkage, and/ or the cage assembly; specially because, it would effectively facilitate unimpeded displacement of the movable member, the linkage, and/ or the cage assembly with respect to any stationary components of the electronic rear derailleur (i.e. base member) and the frame member/ frame of the bicycle (in other words, such configuration would prevent the battery from interfering with and hindering the appropriate movement of the movable member, the linkage, and/ or the cage assembly). Thereby, improving the overall operative functionality of said electronic rear derailleur.

In regards to claim 16, Fukuda teach (Figures 1 and 7) an electronic derailleur (rear derailleur 352) for a bicycle (bicycle 4) comprising: a base member (base member 100) for attachment to a frame member (rear part 8a of the frame 8) of the bicycle (bicycle 4); a movable member (movable member 304); a linkage (moving mechanism 130, which consist of the first link member 120 and the second link member 124) coupling the movable member (movable member 304) to the base member (base member 100) and operative to permit movement of the movable member (movable member 304) relative to the base member (base member 100); and a battery (power supply 94, which consist of a replaceable primary or secondary battery) that supply electrical power to the rear derailleur (rear derailleur 352) (see also paragraph 0029; examiner also notes that the rear derailleur 352 has substantially the same structural and functional configuration as the rear derailleur 52 illustrated in figure 2-6 and paragraphs 0014-0028, with the exception of the housing unit 374, the motor 206, the gear reduction mechanism 210, and the gear shift control circuit 216, all being disposed on the movable member 304 instead of the base member 100). Yet, Fukuda fail to teach, the battery (power supply 94) being disposed rearward of the linkage (moving mechanism 130) in the electronic derailleur (rear derailleur 352), or the battery (power supply 94) being supported by the electronic derailleur (rear derailleur 352); instead, said battery (power supply 94) is located at a position that is spaced away from the electronic derailleur (rear derailleur 352).
Nevertheless, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) for a bicycle (bicycle 101) comprising: a base member (mounting member 12f and frame mounting base 90) for attachment to a frame member (seat tube 102a of the frame 102) of the bicycle (bicycle 101); a battery (batteries 48 held within the power supply 32 of the power supply unit 20) that supply electrical power to the electronic derailleur (front derailleur 97f); the battery (batteries 48 held within the power supply 32 of the power supply unit 20) being fixed to the base member (mounting member 12f and frame mounting base 90) so as to be supported by the electronic derailleur (front derailleur 97f); wherein, said battery (batteries 48 held within the power supply 32 of the power supply unit 20) is attached to said base member (mounting member 12f and frame mounting base 90) at a location that is away from all other moving components of the electronic derailleur (front derailleur 97f), and disposed rearward of a linkage (our-bar link mechanism 16f).
Subsequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fukuda’s electronic derailleur with an additional battery that is mounted on the base member of said electronic derailleur (or that is supported by the base member of said electronic rear derailleur), as suggested by Ishikawa; where said battery is fixed to the rearmost location of the base member that is disposed rearward of the linkage and all other movable parts/ components of electronic derailleur that displaces during its operation. Such a configuration is beneficial for the same reasons set forth in the claims 1 and 13-15 rejection statement above. 
 
Response to Arguments

With respect to applicant’s arguments in page 7, second paragraph (section-IV) of the remakes filed on 07/13/2022, with respect to the previously set forth rejections of claims 8-11 under 35 U.S.C. 112/(a) and under 35 U.S.C. 112(b), all have been fully considered and are persuasive. Subsequently, said 35 U.S.C. 112/(a) and 35 U.S.C. 112(b) of claims 8-11 has been withdrawn. 

With respect to applicant’s arguments in page 7, third paragraph through fourth paragraph (section-V) of the remakes filed on 07/13/2022, with respect to the previously set forth nonstatutory double patenting rejections of claims 1, 12, and 16, in view of corresponding U.S. Patent 9,394,030 B2 and U.S. Patent 10,040,511 B2, all have been fully considered and are persuasive. Applicant has filed proper Terminal Disclaimers on 07/13/2022 that appropriately overcomes said nonstatutory double patenting rejections. Subsequently, said nonstatutory double patenting rejections of claims 1, 12 and 16 has been withdrawn. 

With respect to applicant's arguments in page 7, fifth paragraph through page 9, fourth paragraph (section-V) of the remakes filed on 07/13/2022, with respect to the previously set forth nonstatutory double patenting rejections of claims 1-3, 7, and 16, in view of U.S. Patent 9,676,444 B2, all have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that claims in the U.S. Patent 9,676,444 B2 fail to recite: the electronic rear derailleur having at least one pivot that is disposed between the battery and the movable member in order to couple the base member to the linkage (as described within claim 1 of the instant application), or the battery of the electronic derailleur being disposed rear ward of the linkage (as described within claim 16 of the instant application). Applicant subsequently contests that claims 1 and 16 of the instant application are patentably distinct from the claims 1, 4, and 25 of the U.S. Patent 9,676,444 B2. In response, examiner respectfully disagrees with these assertions. As detailed above, claims 1, 4, and 25 of U.S. Patent ‘444 correspondingly recite “a linkage including pivot axes…the linkage coupling the movable member to the base member…a power source disposed on the rear derailleur rearward of the pivot axes”, “the linkage includes link pins on which the linkage pivots, the link pins defining the pivot axes”, and “the power source is a battery configured for removable attachment to the base member”. That is, a battery/power source being attached to a base member, a linkage connecting a movable member to said base member, and said linkage having link pins defining the pivot axes of said linkage.  In other words, all of the limitations of the instant claims are found in the claims 1, 4, and 25 of U.S. Patent ‘444 and therefore the scope of the instant claims anticipate the scope of U.S. Patent ‘444.  Through these recitations in claims 1, 4, and 25 of U.S. Patent ‘444, it can therefore be established that the link pins of the linkage (which is coupled/ located between the base member and the movable member) is disposed between the battery (which is attached to the base member) and the movable member, and that said link pins functions to couple the base member to the movable member. Furthermore, the limitations in claims 1 and 25 of U.S. Patent ‘444 also establish, the power source/ battery being removably attachment to the base member and positioned rearwards of the pivot axes of the linkage; where said linkage is disposed between and/ or couples together the base member and the movable member. Thus, claims 1 and 25 of U.S. Patent ‘444 clearly describe the power source/ battery to being rearward of the linkage.

With respect to applicant's arguments in page 9, fifth paragraph through page 14, fourth paragraph (section-VI) of the remakes filed on 07/13/2022, with respect to the previously set forth 35 U.S.C. 103 rejections of claims 1, 13, and 16 under Fukuda in view of Ishikawa, all have been fully considered but they are not persuasive for the following reasons:

It’s the applicant’s assertion that combined teachings of Fukuda of Ishikawa does not teach or render obvious an electronic rear derailleur comprising a battery that is supported by said electronic rear derailleur at location that would result in the at least one pivot (which connects a base member to a linkage) to be disposed between the battery and a movable member. Applicant’s further appears to contention that since the front derailleur 97f in Ishikawa is not an electronic rear derailleur that includes at least one pivot that couples a base member to a linkage, Ishikawa cannot possibly teach the exact relative positioning of the battery, the at least one pivot, the movable member, and the base member, described within claim 1 limitations. 
In response to applicant's argument that Ishikawa cannot propose providing a battery to Fukuda’s electronic rear derailleur that is positioned in the particular manner recited within claim 1, examiner first notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Fukuda teach an electronic rear derailleur (rear derailleur 352) having a substantially similar structural configuration to applicant’s claimed invention; to include at least one pivot (two pins that pivotally connects the first link member 120 and the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 below) of the linkage (moving mechanism 130) being disposed between the base member (base member 100) and the movable member (movable member 304) so as to couple said base member to said linkage. In fact, the only feature that distinguish applicant’s claimed electronic rear derailleur from Fukuda’s electronic rear derailleur is the battery (power supply 94) being support by some component of the electronic rear derailleur. Nevertheless, as detailed above in the claim 1 rejection statement, one of ordinary skill in the art would had reasonable motivation and/ or sufficient rational to cure these deficiencies using the suggestions in Ishikawa; specially since, Ishikawa teach an analogues electronic derailleur (front derailleur 97f) operated by an a battery (batteries 48 held within the power supply 32 of the power supply unit 20) that is attached to the base member (mounting member 12f and frame mounting base 90) of said electronic derailleur. That is, if the base member of the electronic rear derailleur taught by Fukuda is provided with a battery as proposed by Ishikawa (for the reason set forth above in the claim 1 rejection statement), the resulting modified electronic rear derailleur would comprise a battery that is attached to the base; wherein, the base of the at least one pivot of the linkage in said electronic rear derailleur essentially would be located between the battery and the movable member, because the at least one pivot and the entire linkage of Fukuda’s electronic rear derailleur is disposed between the base member (which supports the battery) and the movable member. In addition, it is also noted that disclosure is Ishikawa is simply used to simply teach the supporting of a battery by the base member, and not to teach the exact position of said battery with respect to at least one pivot in an electronic rear derailleur. Consequently, it can be concluded that the combined teachings in Fukuda and Ishikawa references would conceive an electronic rear derailleur with the precise structure/ features/ arrangement of components recited within claim 1 limitations.

It’s the applicant’s assertion that Fukuda and Ishikawa, either individually or separately, fail to disclosed or render obvious, an electronic rear derailleur comprising a battery that is supported by said electronic rear derailleur and that is disposed rearwards of the base member/ linkage of the electronic rear derailleur. In response, examiner emphasize that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted above, the suggestions in Ishikawa can be reasonably used by one of ordinary skill in the art to attach a battery to the base member of Fukuda’s electronic rear derailleur; which would result in said battery being located rearward of the linkage in said electronic rear derailleur (specifically because, the base member of the electronic rear derailleur taught by Fukuda is positioned rearward of the linkage). Furthermore, as set forth above in the claim 13-16 rejection statements above, one of ordinary skill having general understanding of the knowledge available in the art, would have recognized the benefits of attaching the battery to the base member at a location that is rearward of the base member at a location away from all other moveable components of the electronic rear derailleur. Accordingly, Fukuda in view of Ishikawa, still teach all claims 13 and 16 limitations. 

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654